Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Spaw on 04/13/2021.
Amend claim 4 to depend from claim 1 instead of claim 3 which was canceled.
REASONS FOR ALLOWANCE
Claims 1, 4-11, 14, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 teaches a stay for a saddle riding vehicle includes one apex among apices of the first frame body is oriented to a vehicle front side, wherein the stay comprises a frame-body supporting portion made of a tube material that extends from the body frame to the vehicle front side, and that couples the one apex of the first frame body and the body frame directly. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 6 teaches a stay for a saddle riding vehicle includes a second frame body using one side of the first frame body, the second frame body being different from the first frame body, and the second frame body is mounted on the body frame via a second electric- component supporting portion. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 21 teaches a stay for a saddle riding vehicle includes a first frame body having a triangular shape, one apex of apices of the first frame body is oriented to a vehicle front .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616